USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
HOWARD SAFIR. DOC #:
DATE FILED: 2/21/2021
Plaintiff,
-against- 18 Civ. 10742 (AT)
WRIGHT MEDICAL TECHNOLOGY, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

This matter has been reassigned to me for all purposes. All parties are directed to

familiarize themselves with the Court’s Individual Practices in Civil Cases, available at
https://nysd.uscourts.gov/hon-analisa-torres.

Pursuant to the scheduling order entered by the Honorable Deborah A. Batts, discovery in

this matter is set to conclude on July 24, 2020. ECF No. 33. It is ORDERED that the scheduling
order is amended as follows:

1.

Dated:

The parties shall appear for a case management conference at 12:00 p.m. on August 11, 2020,
in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, New York.
Principal trial counsel must appear at this and all subsequent conferences.

No later than one week prior to the case management conference, the parties shall file a
joint status report. The report shall indicate whether they anticipate filing motions for
summary judgment and whether they believe the case should be referred to a Magistrate
Judge for settlement discussions.

Any motion for summary judgment must be made in accordance with Rule II(C) of this
Court’s Individual Practices. The parties are advised to review those procedures carefully,
and well in advance of any contemplated motion. Pursuant to the authority of Rule 16(c)(2)
of the Federal Rules of Civil Procedure, any motion for summary judgment will be deemed
untimely unless a request for a pre-motion conference is made in writing within fourteen
(14) days of the close of discovery.

SO ORDERED.

February 21, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
